Order entered December 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01133-CV

                       DALLAS AREA RAPID TRANSIT, Appellant

                                               V.

                                 DAVID MORRIS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-07709

                                           ORDER
       On the Court’s own motion, this case is REMOVED from submission on January 8,

2014. The case will be reset for submission in due course.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE